Appeal from a judgment of Monroe County Court (Connell, J.), entered February 6, 1998, convicting defendant upon his plea of guilty of robbery in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*855Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of two counts of robbery in the first degree (Penal Law § 160.15 [4]) in connection with the robbery of a restaurant in Rochester. Contrary to the contention of defendant, his general waiver of the right to appeal was knowingly, voluntarily and intelligently entered and encompasses County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833; People v Brown, 281 AD2d 962, lv denied 96 NY2d 899). In any event, the contention of defendant that the court erred in denying his motion to suppress his statement to the police is without merit. Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.